Citation Nr: 0025809	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.  The veteran served on active service from July 1964 
to June 1966.


FINDINGS OF FACT

1.  In a September 1984 rating decision, the veteran was 
denied service connection for PTSD.  And, in an February 1989 
decision letter, the RO declined to reopen the veteran's 
claim of service connection for PTSD.

2.  In an October 1990 Board remand, the veteran's claim was 
remanded to the RO for further development.  However, in a 
January 1992 Board decision, the Board found the veteran had 
not submitted new and material evidence which would allow a 
reopening of his claim of service connection for PTSD; this 
decision is final.

3.  The evidence associated with the claims folders since the 
January 1992 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran's claim of service connection for PTSD is 
plausible, meritorious on its own or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  The January 1992 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, and the claim is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 20.1105, 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.105(a) (1999).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and 
reviewed.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

In this case, in a September 1984 rating decision, the 
veteran was denied service connection for PTSD on the grounds 
that a diagnosis of PTSD was not shown.  And, in a February 
1989 decision letter, the veteran was notified that he had 
not submitted new and material evidence to reopen his claim, 
and thus, the claim could not be reopened.  Subsequently, in 
an October 1990 Board remand, the veteran's case was remanded 
for the verification of certain stressors related by the 
veteran as productive of his PTSD.  And, in a January 1992 
Board decision, following the additional development, the 
Board found that the record did not include corroborating 
evidence of the reported in-service stressors and that the 
evidence of record was of limited weight, which prevented a 
reopening of the claim and an award of service connection for 
PTSD.  At present, as the veteran has attempted to reopen his 
claim of service connection, his case is before the Board for 
appellate review.  However, because the January 1992 Board 
decision is deemed to be a final disallowance, the 
appellant's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Upon a reopening of the claim on appeal, the Board must turn 
to the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for a claim of service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

However, SD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  However, in order to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1999).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, since the January 1992 final adjudication, the 
additional evidence in the claims file which is related to 
this issue includes medical records/statements from Albert K. 
C. Chen, M.D., dated from 1992 to 1996; the Vet Center dated 
from 1989 to 1990; United Health Services and Jerome B. 
Blumenthal, M.D., dated 1989; Harris Brenner, M.D., dated 
August 1994; the New York Department of Social Services; the 
Robert Parker Hospital dated from 1993 to 1994; the Tompkins 
Community Hospital dated 1993; and the Social Security 
Administration (SSA) received as per a 1995 request by the VA 
for the veteran's records.  The submitted records basically 
describe the treatment the veteran has received over time for 
various health problems, including but not limited to PTSD, 
anxiety disorder, and somatoform disorder.  Specifically, the 
Board notes that the August 1994 statement from Dr. Brenner 
indicates that the veteran has a history of PTSD which 
started while in combat in Vietnam.  

Additionally, the evidence submitted includes records from 
the Wilkes-Barre VA Medical Center (VAMC) dated from December 
1995 to February 1998 and from the Sayre VAMC dated January 
1996 further describing the treatment the veteran received 
for various health problems, including prostate problems.  As 
well, an April 1990 statement indicates that the Vet Center 
authorized the Tompkins County Mental Health Clinic to give 
the veteran group and individual sessions for his psychiatric 
symptomatology.  Also, the evidence includes various claims 
for benefits submitted to various health insurance companies, 
some of which appeared to include the diagnosis of PTSD and 
to be signed by Dr. Chen. 

Furthermore, various maps and portions of a book titled "Air 
Base defense in the Republic of Vietnam 1961 to 1973" 
describe the location and activities of forces deployed to An 
Khe.  Also, newspaper articles dating back to 1966 discuss 
the activities of the 1st Air Cavalry's 15th Administrative 
Company, which purportedly spent nights guarding the cavalry 
base.  Additionally, these articles describe incidents which 
occurred while the company was in An Khe.  Specifically, 
these articles describe that, after eight months of combat 
operations, their heliport landed the first plane at CV-2 
Caribou in May 1966. 

Lastly, the evidence includes a multitude of additional 
statements submitted by the veteran and his representative in 
writing, during the February 1999 RO hearing, and during the 
June 2000 Central Office hearing before the Board.  These 
statements, as further discussed in the REMAND portion of 
this decision, describe additional stressing incidents/events 
which allegedly are the cause of the veteran's current 
diagnosis of PTSD. 

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
veteran's claim.  As noted above, the January 1992 Board 
decision declined to reopen the veteran's claim on the 
grounds that the record did not include corroborating 
evidence of the reported in-service stressors and that the 
evidence was of limited weight.  However, at present, the 
Board finds that the additional medical evidence submitted 
since the January 1992 denial includes additional reported 
stressors which the RO has not yet attempted to verify, an 
August 1994 medical statement from Dr. Brenner which notes 
the veteran has a history of PTSD which started while in 
combat in Vietnam, and various newspaper articles dating back 
to 1966 discuss the activities of the 1st Air Cavalry's 15th 
Administrative Company, which purportedly spent nights 
guarding the cavalry base and had several months of combat 
operations.  As noted in Hodge, "the ability of the Board to 
render a fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
January 1992 satisfies this requirement.

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection 
PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  Upon a de novo review of the 
veteran's claim, the Board notes that, although the record 
continues to be devoid of credible supporting evidence that 
the claimed in-service stressors actually occurred in 
service, the record contains medical evidence of a nexus 
between service and the current PTSD disability and 
additional reported stressors which the RO has not yet 
attempted to verify.  This additional reported stressors, 
coupled with newspaper articles discuss the activities of the 
1st Air Cavalry's 15th Administrative Company, which 
purportedly had several months of combat operations, tend to 
show that the veteran has submitted a claim which is 
plausible, meritorious on its own or capable of 
substantiation.  See Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted).

As such, the Board concludes that the veteran's claim of 
entitlement to service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).  However, as the Board deems that 
additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.


ORDER

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

Having found that the veteran's claim of service connection 
for PTSD is well grounded, the Board next must determine 
whether the duty to assist has been met by the Board before 
reaching the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5107(a).  Based on a review of the record, however, the 
Board finds that further development of the veteran's claim 
is necessary prior to final adjudication and that the claim 
must be remanded to the RO for such development.  

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

The veteran's DD-214 shows that the veteran served from July 
1964 to June 1966, and that his military specialty was 
personnel accounting specialist.  The veteran's DA-20 also 
shows that he served in the 15th Administration Company, 1st 
Cavalry division from July 1965 to May 1966.  Additionally, 
as noted above, the record contains statements by the veteran 
indicating that he served in the 15th Administration Company, 
1st Cavalry division and that he engaged in combat against 
the enemy during his service.  However, the current record is 
devoid of any indication, such as service awards, medals or 
commendations, that the veteran in fact was in combat during 
his service.  In this regard, the Board notes that the 
veteran has reported that he is a combat veteran as his 
company engaged in combat as per the newspaper articles 
described above.  However, even assuming that the veteran's 
company engaged in combat, the submitted newspaper articles 
do not constitute credible supporting evidence that the 
veteran himself engaged in combat during his service.  The 
fact that an individual was in a unit which presumably 
engaged in combat does not necessarily show that the veteran 
himself engaged in combat.  However, the evidence showing 
unit/company combat may be utilized in determining, as part 
of the overall record , whether or not the individual was in 
combat.  Thus, the Board finds that, since the evidence of 
record does not shown that the veteran engaged in combat with 
the enemy, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressors.  See Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 
Vet. App. 283 (1994).

With respect to the additional stressors reported by the 
veteran, the record contains statements submitted by the 
veteran and his representative in writing, during the 
February 1999 RO hearing, and during the June 2000 Central 
Office hearing before the Board, which describe additional 
stressing incidents/events which allegedly are the cause of 
the veteran's current diagnosis of PTSD.  Specifically, 
during the February 1999 RO hearing, the veteran described 
that he flew in helicopters while in the service, which flew 
50 to 100 feet off the ground.  This in-service experience 
currently causes him to have flashbacks when he hears 
airplanes/helicopters.  The second stressor, which was 
described during the February 1999 RO hearing, reveals that 
while in guard duty in the demilitarized zone (DMZ) in the 
North guarding the Vietnamese work, a Sergeant Major whose 
name the veteran did not recall ordered the veteran to run a 
Vietnamese woman out of the water hole where she was getting 
a drink.  About 20 minutes later, this Vietnamese woman 
returned with an ax and, as she was trying to attack the 
veteran, a fellow soldier whose name he did not recall either 
shot and killed this Vietnamese woman.  However, by the 
veteran's own admission, this incident was recorded as a 
Vietnamese being killed accidentally.

The third stressor reported during the February 1999 RO 
hearing describes that he was put on guard duty to guard/ride 
a truck, which would go down the road and would make regular 
stops dumping garbage on the side of the truck so that 
Vietnamese people would look for something to eat.  However, 
there was one time when a man stood in front of the truck, 
but the convoy did not stop, running over the man standing in 
front.  The fourth stressor noted in the February 1999 
hearing and in the October 1997 claim describe an incident 
where a fellow soldier named [redacted] stole an M-16 and 
rounds of ammunition, and the veteran reported him as having 
stolen such equipment.  Later Mr. [redacted] and the veteran were 
transferred to Vietnam and, while there, Mr. [redacted] beat up 
the veteran in retaliation for having reported him.  However, 
by the veteran's own admission, he did not seek medical 
treatment following this incident.

The fifth stressor reported during the February 1999 RO 
hearing describes that the veteran knew personally a fellow 
soldier named [redacted].  However, when he found out that 
Mr. [redacted] was killed in action while in Vietnam, he was 
very distressed.  Lastly, in a November 1998 VA form 21-4138 
(Statement in Support of Claim), the veteran reported a sixth 
stressor describing that, in March 1966 while working in the 
15th Administrative Analyst section, a report came out saying 
that [redacted] had been killed  in Action.  And, as he 
had grown up with Mr. [redacted], his death devastated the veteran 
at that time and continues to haunt him to this day.

With respect to the additional stressors reported by the 
veteran, which include but are not limited to the six 
stressors described above, the Board observes that the claims 
file does not contain any indication that the RO has 
attempted to verify any of the alleged stressful incidents 
related by the veteran in writing, during the February 1999 
RO hearing, and during the June 2000 Central Office hearing 
before the Board by contacting the appropriate custodian of 
the relevant service records. 

Given the RO's failure to verify the claimed stressor(s), 
although the veteran's claim of service connection for PTSD 
is well grounded, the Board finds that the present record 
does not contain a confirmed diagnosis of PTSD which is 
related to any specific traumatic event which have been 
verified.  In this respect, the law indicates that any 
diagnosis of PTSD must be based on a stressor history which 
has been verified.  38 C.F.R. § 3.304(f).  As such, it is 
necessary that the veteran's stressor(s) be verified, as well 
as that the veteran be provided a new examination where the 
examiner has an accurate, verified history of the veteran's 
military service.  See West v. Brown, 7 Vet. App. 70, 78 
(1994) (holding that an examination based on a questionable 
history is inadequate for rating purposes).

When determining the sufficiency of the claimed in-service 
stressors reported by the veteran, the Board notes that it is 
no longer necessary that the stressor be "outside the range 
of usual human experience" and be "markedly distressing to 
anyone," as required by the Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, revised (DSM-III).  
However, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), still requires that 
a person have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
self or other" and "the person's response [must have] 
involved intense fear, helplessness, or horror."  See 
38 C.F.R. §§ 4.125-4.132 (1996); See also Cohen v. Brown, 10 
Vet. App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Furthermore, during the June 2000 Central Office hearing, the 
veteran testified that he received Social Security 
Administration (SSA) benefits from 1993 to 1999, however, it 
appears that the current record only contains records 
received from the SSA as per the VA's 1995 request for the 
veteran's records.  In this respect, once a claimant has 
established that he/she has a well grounded claim, the VA's 
duty to assist under 38 U.S.C.A. § 5107(a) includes the duty 
to obtain records in the control of a government agency, such 
as ld attempt to obtain the veteran's SSA 
records, including any records from January 1995 to December 
1999.

As well, as per July 1997 VA forms 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) and a list submitted during the June 2000 Central 
Office hearing before the Board, the veteran has indicated 
that he has received medical treatment for his psychiatric 
disorder from 1993 to the present from the Tompkins 
County/Community Hospital, the St. Joseph's Hospital, the 
Robert Packer Hospital, the Guthrie Clinic, Dr. Pelkowski, 
Dr. Sweterlitz, Dr. Carey, Dr. Homer, Dr. Nolan, Dr. 
Buckthal, Dr. Shelling, Dr. Jones, Dr. Flynn, and Dr. Albert 
Chen.  As the Board deems that any such records would be 
necessary for appellate review, the RO should ascertain 
whether such records exist and, if so, incorporate them into 
the veteran's file.

Lastly, the Board acknowledges that the record includes April 
1992 and April 1995 letters from the National Archives 
indicating that they were unable to locate records of the 
15th Administration Company of Vietnam.  However, the Board 
notes that the veteran has submitted the cover page and page 
4 of a document titled "History of the 15th Administration 
Company, 1st Cavalry Division (Airmobile)" covering the 
period of July 1, 1965 to December 31, 1965.  As such, the RO 
should attempt once again, using any relevant information 
contained within the partial unit history submitted by the 
veteran, to obtain the history of the 15th Administration 
Company, 1st Cavalry Division, for the period including from 
July 1965 to May 1966, and any morning reports for the same 
period of time discussing the veteran or any of his reported 
stressors, by contacting the appropriate custodian of the 
relevant service records. 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1. The RO should ask the veteran to 
complete VA Forms 21-4142, 
Authorization for the Release of 
Information, regarding his treatment 
for his psychiatric symptomatology from 
1993 to the present from the Tompkins 
County/Community Hospital, the St. 
Joseph's Hospital, the Robert Packer 
Hospital, the Guthrie Clinic, Dr. 
Pelkowski, Dr. Sweterlitz, Dr. Carey, 
Dr. Homer, Dr. Nolan, Dr. Buckthal, Dr. 
Shelling, Dr. Jones, Dr. Flynn, and Dr. 
Albert Chen.  The RO should also ask 
the veteran the locations of any VA 
medical facilities which have treated 
him for his PTSD since 1998 to the 
present. 

2.  Once the necessary authorization is 
received from the veteran, the RO 
should contact the Tompkins 
County/Community Hospital, the St. 
Joseph's Hospital, the Robert Packer 
Hospital, the Guthrie Clinic, Dr. 
Pelkowski, Dr. Sweterlitz, Dr. Carey, 
Dr. Homer, Dr. Nolan, Dr. Buckthal, Dr. 
Shelling, Dr. Jones, Dr. Flynn, and Dr. 
Albert Chen, and request that these 
health care providers submit copies of 
all records of their treatment of the 
veteran since January 1993 to the 
present.  Additionally, the RO should 
contact any VA medical facility which 
has treated the veteran for his PTSD 
since 1998 to the present.  All records 
subsequently received should be made a 
permanent part of the appellate record.  
Conversely, any of their responses is 
negative, documentation to that effect 
should be placed in the veteran's 
claims folder.

3.  The RO should obtain from the 
Social Security Administration (SSA) 
any records pertinent to the veteran's 
claim for SSA disability benefits, as 
well as the medical records and any 
other evidence relied upon concerning 
that claim, for the period including 
January 1993 to December 1999.

4.  The RO should once again request 
from the veteran a comprehensive 
statement containing as much detail as 
possible regarding the alleged in-
service stressors, including but not 
limited to the six stressors described 
above.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he 
must be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

5.  With any additional evidence 
obtained from the veteran as requested 
in paragraph 4, coupled with the 
additionally described stressors in 
written statements, the February 1999 
RO hearing and the June 2000 Central 
Office hearing before the Board, 
including but not limited to the six 
stressors described above, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether 
or not the veteran provides an 
additional statement, as requested in 
paragraph 4.  This summary and a copy 
of the veteran's DD-214, DA-20, and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

6.  The RO should request the USASCRUR 
to furnish the unit history for any 
units to which the veteran was assigned 
while in Vietnam, including the 15th 
Administration Company, 1st Cavalry 
Division for the period including from 
July 1965 to May 1966, and any morning 
reports for the same period of time 
discussing the veteran and/or any of 
his reported stressors, as per the 
summary stressors in paragraph 5. 

7.  Following the receipt of a response 
from the USASCRUR, the RO should 
prepare a report detailing the nature 
of any stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

8.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine 
the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD 
sub scales.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of any verified stressors 
described above, and the examiner must 
be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the examination report.  If the report 
is not in complete compliance with the 
instructions provided above, 
appropriate action should be taken.  
Thereafter, the RO should adjudicate de 
novo the issue of service connection 
for PTSD in light of relevant 
decisions, including Cohen v. Brown, 10 
Vet. App 128 (1997).  If the 
determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


- 17 -


